Citation Nr: 1432684	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-06 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Ashley Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1954 to November 1957.

These matters come before the Board of Veterans' Appeals (the Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

Pursuant to his request, the Veteran was scheduled for a videoconference hearing before a member of the Board for July 2014.  However, according to the Veterans Appeals Control and Locator System (VACOLS), the Veteran requested to cancel his hearing in June 2014.  Therefore the hearing request was withdrawn.  38 C.F.R. § 20.704 (e) (2013).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A notice of disagreement with a May 2007 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for a back disability was not received within one year from the date of that decision.

2.  The evidence submitted since the May 2007 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

In an April 1980 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability.  The claim was denied on the basis that the Veteran's diagnosed back disability existed prior to active duty and was not shown to have been aggravated by service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period, and the decision became final.  38 U.S.C.A. § 4005 (c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

In January 1989, the Veteran filed a petition to reopen his previously denied claim.  A January 1989 rating decision reopened the Veteran's claim but denied it on the merits on the grounds that there was no evidence of an injury during service.  In August 1989, the Veteran submitted additional lay evidence and service treatment records in support of his claim, within the one year appeal period.  A September 1989 rating decision continued the denial, on the grounds that the lay evidence and service treatment records submitted by the Veteran did not "establish service connection for a back condition."  The Veteran filed a timely NOD, and perfected an appeal to the Board.  In November 1990 the Board remanded the case so that the Veteran could be issued a proper Supplemental Statement of the Case (SSOC) that contained the law and regulations pertaining to the finality of AOJ decisions.

In June 1991, the Board denied the Veteran's petition to reopen his claim, on the grounds that new and material evidence had not been received; in particular, evidence suggesting a continuity of back problems between the Veteran's discharge and the date of his original claim.  The Veteran did not appeal the Board's decision and it became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1990).

In November 2006, the Veteran filed a petition to reopen his claim, and submitted new evidence in the form of treatment records from five private healthcare providers.  A May 2007 rating decision denied the Veteran's petition to reopen on the grounds that no new and material evidence had been received.

The Board notes that in December 2007, the Veteran submitted a private medical record from Dr. M. D.  This evidence was received within the one year appeal period.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id., at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.

While the medical record received in December 2007 is new, in that it was received by VA after the issuance of the May 2007 rating decision and could not have been considered by prior decision makers.  It is not material, however, as it only pertains to post-service treatment the Veteran received for his back disability and did not raise a reasonable possibility of substantiating his underlying service connection claim.  Thus, given that the evidence received in December 2007 was not new and material and that the Veteran did not file a NOD, the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

In May 2009, the Veteran filed a petition to reopen his service connection claim for a back disability.  A December 2009 rating decision denied the Veteran's petition to reopen finding he had not submitted new and material evidence.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will proceed in the following decision to adjudicate the new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the May 2007 denial, the evidence of record consisted of the Veteran's service treatment records, private treatment records from Tillman's Corner Chiropractic Services, Providence Hospital, and Coastal Neurological Institute, and the Veteran's February 2007 statement.  The petition to reopen was denied on the grounds that the Veteran had not submitted new and material evidence that showed an injury during service that could have caused arthritis or that the Veteran's preexisting condition was aggravated by service.

The evidence received from the Veteran since the May 2007 includes the Veteran's July 2009 statement reiterating his contention that military service aggravated his back disability and his report that because his back pain continued during service, he paid someone to work his Kitchen Porter duties.  The Veteran also submitted a private treatment record from Dr. M. D., dated September 2007, that noted the Veteran's "long history of ongoing problems with his lumbar spine [...] that seemingly had connection with his service."

The private treatment record is new, as it was received by VA after the issuance of the May 2007 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it suggests a link between the Veteran's ongoing back disability and his service, an element the AOJ found lacking in its May 2007 decision.  Additionally, the Board notes that although the July 2009 statement is consistent with the Veteran's previous statements of record, his report that he paid someone to perform his duties is new and material in that it contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's back disability.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a back is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  For reasons described in further detail below, the underlying service connection claim require additional development prior to adjudication.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a back disability is warranted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  Such assistance also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  The Veteran has not been afforded a VA examination for his back disability.

The Veteran has a current diagnosis of osteoarthritis of the lumbar spine and lumbar spondylosis without radiculopathy.  The Veteran's service treatment records indicate he was treated for back pain in July 1954.  Additionally, the September 2007 private treatment record from Dr. M. D. suggests the Veteran's current back disability may be linked to service.  Moreover, the Board has insufficient medical evidence upon which to render a decision.  Thus, an examination to determine the etiology of the Veteran's back disability is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to the treatment of his back disability.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  After collecting any outstanding medical records and incorporating them into the claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and etiology of his back disability.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner should provide opinions on the following:

a)  Identify any currently diagnosed back disability.

b)  Whether there is clear and unmistakable evidence that any diagnosed back disability preexisted service.

c) If so, whether there is clear and unmistakable evidence that any preexisting back disability was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

d) If there is not clear and unmistakable evidence that any diagnosed back disability preexisted service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed back disability had its onset in service or is otherwise related to service.

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


